DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the ‘illumination’ chamber for the implied illumination, as well as the ‘flow cell chamber’ for the intended receipt of the cartridge, as recited. Similarly, it is unclear whether or not the name of the ‘fluidic analysis’ station implies that the station must include a fluidic analyzer. Further, it is unclear whether or not the names of the ‘valve’ station and the ‘pump’ station, imply that the former must include a valve and the latter must include a pump. Furthermore, it is unclear what structural features must configure the ‘piercer’ unit for being moved to the ‘piercing position’ as recited. It is also 
	In claim 2, it is unclear from the claim language what structural features must define the analysis circuit’ with and ‘active area’. 
In claim 3, it is unclear from the claim language what structural features must predetermine the ‘datum point’ as recited. See also claim 6. 
Regarding claims 8, 14 and 15, is unclear from the claim language how the ‘channels of each of the above listed claims, must be structurally inter-related with the ‘channels’ recited in claim 1. 
In claim 9, the recitation of the ‘corresponding unidirectional drive and biasing forces’ is very unclear. It is also unclear what structural features must provide for the drive end and biasing surface being ‘exposed at upper and lower surfaces of the housing’ as recited. 
Claims 10 and 11 appear to attempt to re-define the plunger structure as set forth in claim 9. It is unclear how the ‘plunger arm’ and ‘plunger’ element’ of claim 10 must be structurally inter-related with the ‘arm’ and ‘biasing surface’ of claim 9. The same consideration applies to claim 11, with respect to the drive arm, plunger arm and the bridge segment, as recited. “Further comprising’ language is advised. 
	In claim 12, it is not clear from the claim language what structural features must provide for the channel segment being ‘functionally divided’ as recited. 

Regarding claim 14, it is unclear how the claimed structure can be defined relative to a rotary valve assembly neither defined by the claim language nor even included as part of the claimed apparatus. See also claim 18 for similar issues. 
In claim 16, ‘the optical analysis station’ lacks antecedent basis. 
In claim 17, it is unclear from the claim language in what sense the insertion limit element must ‘represent’ the ribs. “Further comprising’ language is advised.
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while claim 1 recites ‘wells to receive…liquids’ [which reads on any arrangement of wells], the original specification actually describes and the drawings illustrate the ‘plurality of wells 154, 156 located about the valve station 164. A portion of the wells 156 are arranged in a circular pattern about a valve station 164. Additionally, while claim 20 recites ‘at least one of the lower platform or upper flange including piercing elements’, the specification describes and the drawings illustrate tboth the 

	Double Patenting

6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
7.	Claims 1, 21 and 22 are rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-16 of US 10343160. Although the conflicting claims are not identical, they are not patentably distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-16 of US 10343160. The 

Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘piercing’ position; the ‘ datum points’; the ‘first’ and ‘second’ fluidic paths; the ‘fluidics analysis station’ aligned with the’ illumination chamber’; as well as the ‘channels’ arranged between the pump station and the fluidics analysis station; as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  The drawings also fail to show and properly reference ‘interface ports’ as recited. Additionally, in Figure 1C, the reference characters ‘150’ and ‘300’ appear as pertaining to the same component. Corrections are required. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798